Peh Cueiam.
The plaintiff urgently contends the trial court committed error in holding the evidence insufficient to survive the motion for nonsuit. Especially he argues the defendant Wesley Griffin was negligent in inviting intestate into a fire trap. While the evidence disclosed the presence of a can of kerosene with a two-inch opening at the top, the evidence likewise showed the same container had been used in the same vehicle in the same manner for months without mishap.
The night was cold. Nothing in the evidence suggests the fire originated because of any defect in the vehicle. It originated after defendant had been away from it 30 to 45 minutes. The presence of a can of kerosene and a frequent smoker enclosed in a cold automobile for half an hour suggest somewhat strongly the cause of the fire. There was no explosion. Reason does not appear why the unfortunate occupant was unable to open one of the four doors and save himself. There is mystery about the fire but evidence of actionable negligence on the part of the defendants is lacking.
The judgment of nonsuit is
Affirmed.